DETAILED ACTION
This Office Action is in response to an application that was filed on 09/28/2020. Claims 1-6 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2002/0010072 A1 and Fukui hereinafter) in view of Kim et al. (US 2019/0066920 A1 and Kim hereinafter), as motivated by Furukawa et al. (US 2016/0027587 A1 and Furukawa hereinafter), in further view of Marchand et al. (US 4,964,016 and Marchand), as motivated by NPL "PLD and Characterisation of Perovskite-Type, Marozau et al, 7145 to 7154, Sept 2011" (NPL "PLD-perovskite" hereinafter).
Regarding claim 1, Fukui discloses a dielectric composition comprising a main component expressed by a compositional formula (Sr1-xCax)m(Ti1-y)O3, in which 0<x≤0.15, 0<y≤0.15, and 0.90≤m≤1.15 are satisfied (abstract & ¶[0017] & Table 3 indicate  a dielectric composition comprising a main component expressed by a compositional formula {(Sr1-xCax)O}m(Ti1-y)O2, in which 0<x≤0.15 {0≦x≦1.00}, 0<y≤0.15 {0≦y≦0.20}, and 0.90≤m≤1.15 {0.938≦ m≦ 1.02 from Table 3} are satisfied; where the dielectric ceramic composition contains the main component that is expressed by a composition formula of (AO)mBO2, wherein the element A in the composition formula is at least one element selected from Sr, Ca and Ba, and the element B in the composition formula is at least one element selected from Ti and Zr).
Fukui discloses the claimed invention except a compositional formula (Ti1-yHfy)O3-δNδ, in which  0<δ≤0.05 is satisfied.
Kim discloses a compositional formula (Ti1-yHfy)O3 (¶[0020 & 0023] discloses a compositional formula (Ti1-yHfy)O3; where the dielectric ceramic composition contains a base material having a perovskite structure represented by ABO3 and a doping material including a rare earth material, where A may be at least one of Ba, Sr, and Ca and B may be at least one of Ti, Zr, and Hf; therefore Fukui will have a dielectric composition expressed by a compositional formula (Sr1-xCax)m(Ti1-yHfy)O3 by incorporating the ABO3 perovskite structure of Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a compositional formula (Ti1-yHfy)O3 into the composition of Fukui. One would have been motivated in the dielectric composition  of Fukui and have the compositional formula be  (Ti1-yHfy)O3 in order to design a dielectric thin film that is indicated by Fukui in ¶[0015_0031 & 0071], and provide a base material with a perovskite structure that has "(Tiy-1Hfy)" in the dielectric composition, indicated by Kim in ¶[0020 & 0023], and include Hf as element N in the perovskite dielectric composition "(Ti1-yNy)O3" to provide a thin-film dielectric with reliable high dielectric constant, as motivated by Furukawa in the abstract and ¶[0013-0014], in the dielectric composition of Fukui.
However, Fukui and Kim does not disclose a compositional formula O3-δNδ, in which 0<δ≤0.05 is satisfied.
Marchand discloses a compositional formula O3-δNδ, in which 0<δ≤0.05 is satisfied (claim 7 discloses a compositional formula O3-δNδ {O3-xNx}, in which 0<δ≤0.05  {<x≦1} is satisfied; therefore modified Fukui will have a dielectric composition expressed by a compositional formula  (Sr1-xCax)m(Ti1-yHfy)O3-δNδ, in which 0<x≤0.15, 0<y≤0.15, 0.90≤m≤1.15, and 0<δ≤0.05 are satisfied by incorporating the perovskite structure of Marchand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a compositional formula O3-δNδ, in which 0<δ≤0.05 is satisfied into the composition of modified Fukui. One would have been motivated in the dielectric composition of modified Fukui and have the compositional formula  be O3-δNδ, in which  0<δ≤0.05 is satisfied in order to have a dielectric composition that includes “(O3-xNx)” and have a functioning "N" content in a perovskite structure that agrees well with titanate-based perovskite structure, as indicated by Marchand in the abstract and motivated by NPL "PLD-perovskite" in the abstract and shown in Fig. 7, in the dielectric composition of modified Fukui.

Regarding claim 2, modified Fukui discloses a dielectric composition, a dielectric thin film comprising the dielectric composition (Fukui: item 2 of Fig. 1 & ¶[0045-0046 & 0071] shows and indicates dielectric thin film 2; modified Fukui indicates the dielectric composition of claim 1).

Regarding claim 3, modified Fukui discloses a dielectric element comprising the dielectric thin film and an electrode (Fukui: items 10, 3 of Fig. 1 & ¶[0042] shows and indicates dielectric element 10 {capacitor element body} comprising dielectric thin film 2 {capacitor element body 10 having a configuration wherein dielectric layers 2} and an electrode 3 {internal electrode layers}).

Regarding claim 5, modified Fukui discloses an electronic board comprising the dielectric element (Fukui: Fig. 1 & ¶[0105] indicates an electronic board comprising dielectric element 10).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Kim (motivated by Furukawa) and Marchand (motivated by NPL "PLD-perovskite"), as detailed in the rejection of claims 1-3 above, and in further view of Yano et al. (US 2013/0258545 Al and Yano hereinafter).
Regarding claim 4, modified Fukui discloses the dielectric element, wherein the electrode is an Ni layer and the dielectric thin film is formed on the Ni layer (Fukui: Fig. 1 & ¶[0042] shows and indicates where dielectric element 10 is comprised of electrode 3 that is an Ni layer and the dielectric thin film 2 is formed on the Ni layer). 
However, Fukui, Kim, and Marchand does not disclose wherein the electrode is an Ni foil.
Yano discloses wherein the electrode is an Ni foil (item 11 of Fig. 1A & ¶[0031] shows and indicates where electrode 11 {under-electrode} is an Ni foil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the electrode is an Ni foil into the composition structure of modified Fukui. One would have been motivated in the dielectric composition structure of  modified Fukui and have the electrode be an Ni foil in order to reduce cracks and/or peel-off in the dielectric composition structure, as indicated by Yano in ¶[0031], in the dielectric composition structure of modified Fukui.

Regarding claim 6, see the rejection of claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847